          Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 PETER P. STRZOK,                                    )
                                                     )
                   Plaintiff,                        )
                                                     )      Case No. 1:19-CV-2367-ABJ
          v.                                         )
                                                     )
 WILLIAM P. BARR, in his official capacity           )
 as Attorney General of the United States, et        )
 al.,                                                )
                                                     )
                   Defendants.                       )
                                                     )
                                                     )


               DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
          Pursuant to Local Civil Rule 7(h), Defendants hereby submit this Statement of Material

Facts Not in Dispute in conjunction with their motion, in the alternative, for summary judgment

as to Count One and Count Two and their motion summary judgment as to Count Three.

          1.      After serving in the United States Army, Plaintiff entered the rolls of the FBI in

1998. See Compl. ¶¶ 14-15.

          2.      When Plaintiff exchanged the text messages at issue in this litigation, beginning

around August 2015 through May 2018, Plaintiff was a member of the FBI’s SES. See OIG Report

at 396.

          3.      During the same period, Plaintiff was promoted to Deputy Assistant Director of the

FBI’s Counterintelligence Division in September 2016. Id.

          4.      Plaintiff’s career at the FBI put him at the center of some of the most important and

politically charged investigations in the Bureau’s history. See Compl. ¶¶ 1, 13-16.
        Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 2 of 10



       5.      Plaintiff was assigned in August 2015 to lead the criminal investigation of former

Secretary of State and presidential candidate Hillary Clinton’s use of a private email server, which

the FBI referred to as “Midyear Exam” or “Midyear.” Compl ¶¶ 15, 32.

       6.      Then, in July 2016, Plaintiff was assigned to the FBI’s investigation into the

Russian government’s efforts to interfere in the 2016 presidential election. See Letter Unit Chief,

Adjudication Unit II, Office of Professional Responsibility 2, June 15, 2018 (“Proposal Letter”)

(Exhibit 1).

       7.      Plaintiff was “one of the key members” of that investigative team. Compl. ¶ 31.

       8.      After former FBI Director Robert Mueller III was appointed Special Counsel over

the Russian investigation, Plaintiff was a member of the Special Counsel’s staff from May 2017

until July 28, 2017. See Proposal Letter at 2.

       9.      In early 2017, in response to requests from Congress, various organization, and

members of the public, the OIG opened an investigation into various actions by the FBI and the

Department in connection with the Midyear investigation that Plaintiff led. Compl ¶ 32; A Review

of Various Actions by the Federal Bureau of Investigation and Department of Justice in Advance

of the 2016 Election, June 2018 (“OIG Report”), https://www.justice.gov/file/1071991/download.

       10.     As part of that investigation, the OIG requested and received text messages from

FBI-issued mobile devices for personnel involved in the Midyear investigation, including those

sent and received by Plaintiff, for the period when the Midyear investigation began through July

1, 2017. OIG Report at 395-96.

       11.     In its review of the collected text messages, the OIG identified over 40,000 text

messages exchanged on FBI-issued cell phones between Plaintiff and the Government Attorney,




                                                 2
        Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 3 of 10



who was serving as Special Counsel to former Deputy Director Andrew McCabe. OIP Report at

396.

       12.     Those messages included political opinions about candidates and issues involved

in the 2016 Presidential election, “including statements of hostility toward then candidate Trump

and statements of support for candidate Clinton.” Id.

       13.     In addition, according to the OIG, “[s]everal of their text messages also appeared

to mix political opinions with discussions about the Midyear and Russia investigations,” which

raised questions as to whether Plaintiff’s and the Government Attorney’s political opinions may

have affected investigative decisions. Id.

       14.     The text messages exchanged between Plaintiff and the Government Attorney, as

well as others described in the OIG Report, include the following:

       July 21, 2016:
       Plaintiff:     Trump is a disaster. I have no idea how destabilizing his Presidency would
                      be.

       July 31, 2016:
       Plaintiff:     And damn this [the Russia investigation] feel momentous. Because this
                      matters. The other one [the Clinton E-Mail investigation] did too, but that
                      was to ensure we didn’t F something up. This matters because this
                      MATTERS.

       August 8, 2016:
       GA:          [Trump’s] not ever going to become president, Right??
       Plaintiff:   No. No he’s not. We’ll stop it.

       August 15, 2016:
       Plaintiff:   I want to believe the path you threw out for consideration in [DD’s] office-
                    that there’s no way [Trump] gets elected-but I’m afraid we can’t take that
                    risk. It’s like an insurance policy in the unlikely event you die before you’re
                    40. . .

       August 26, 2016:
       Plaintiff:   Just went to a southern Virginia Walmart. I could SMELL the Trump
                    support. . . .”


                                                3
        Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 4 of 10



       October 19, 2016:
       Plaintiff:    I’m riled up. Trump is a fucking idiot, is unable to provide a coherent
                    answer.

       November 7, 2016: (referencing an article titled “A victory by Mr. Trump remains
       Possible”)
       Plaintiff:   OMG THIS IS F*CKING TERRIFYING.

       March 14, 2017:
       GA:          Finally two pages away from finishing [All The President’s Men]. Did you
                    know the president resigns in the end?? 
       Plaintiff:   What?!?! God, that we should be so lucky.

       May 18, 2017 (after the GA had just joined the Special Counsel’s investigation):
       Plaintiff:   For me, and this case, I personally have a sense of unfinished business. I
                    unleashed it with [the Clinton email investigation]. Now I need to fix it and
                    finish it. . . . Who gives a f*ck, one more A[ssistant] D[irector]..[versus]
                    [a]n investigation leading to impeachment?” . . . [Y]ou and I both know the
                    odds are nothing. If I thought it was likely I’d be there no question. I hesitate
                    in part because of my gut sense and concern there’s no big there there.

OIG Report at 400, 403-05.

       15.     Upon review of Plaintiff’s text messages, the OIG was “particularly concerned”

that they “potentially indicated or created the appearance that investigative decisions they made

were impacted by bias or improper considerations.” See OIG Report at ix.

       16.     The OIG pointed to, in particular, Plaintiff’s August 8, 2016 text message stating

that “‘we’ll stop’ candidate Trump from being elected,” which gave rise to the implication that

Plaintiff was willing to take official action to impact a presidential candidate’s electoral prospects.

Id. The OIG Report is replete with other examples how Plaintiff evidenced political bias—or, at

best, created the perception of bias. See, e.g., id. at 399-410.

       17.     Plaintiff acknowledged to the OIG that

       his text messages could be read to suggest that [Plaintiff] held himself responsible
       for Trump’s victory and Clinton’s defeat because of the Midyear investigation and
       that he viewed the Russia investigation as providing him an opportunity to ‘fix’ this
       result by working on an investigation that could result in the impeachment of
       President Trump.

                                                  4
         Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 5 of 10



OIG Report at 405.

         18.      The OIG concluded that Plaintiff’s text messages with the Government Attorney

“cast a cloud over the FBI’s handling of the Midyear investigation and the investigation’s

credibility.” Id. at iii.

         19.      When the OIG learned of the existence of the text messages between Plaintiff and

the Government Attorney in the summer of 2017, both Plaintiff and the Government Attorney

were members of Special Counsel Mueller’s staff.

         20.      The OIG informed Special Counsel Mueller of the text messages, and Plaintiff was

removed from the Special Counsel’s investigation on July 28, 2017. OIG Report at 397.

         21.      On December 2, 2017, the New York Times and the Washington Post each reported

on the existence of Plaintiff’s text messages with the Government Attorney and his removal from

the Special Counsel’s investigation. See Compl. ¶ 60; Top FBI Official Assigned to Mueller’s

Probe Said To Have Been Removed After Sending Anti-Trump Texts, Washington Post (Dec. 2,

2017),         https://www.washingtonpost.com/world/national-security/two-senior-fbi-officials-on-

clinton-trump-probes-exchanged-politically-charged-texts-disparaging-trump/2017/12/02/

9846421c-d707-11e7-a986-d0a9770d9a3e_story.html; Mueller Removed Top Agent in Russia

Inquiry Over Possible Anti-Trump Texts, NY Times (Dec. 2, 2017), https://www.nytimes.com/

2017/12/02/us/politics/mueller-removed-top-fbi-agent-over-possible-anti-trump-texts.html.

         22.      Shortly thereafter, the chairmen of congressional committees in both the U.S.

House of Representatives and the U.S. Senate (“Congressional Committees”) made verbal and

written inquiries to the Department regarding the existence and substance of the text messages.

These inquiries included written requests for the Department to produce the text messages to

Congress for oversight purposes. See Declaration of Stephen Boyd ¶ 7 (“Boyd Decl.”) (Exhibit 2)



                                                  5
        Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 6 of 10



       23.     In order to respond to Congress, the Department requested the text messages from

the OIG and, once received, redacted them to remove non-political, personally sensitive and law

enforcement information. Id. ¶¶ 8-9.

       24.     The Department made its initial hard copy production of redacted text messages to

the Congressional Committees on the evening of December 12, 2017, and subsequent productions

followed. Id. ¶ 11.

       25.     The Department also determined that it would be appropriate to make the same

subset of text messages available to members of press. Id. ¶ 12.

       26.     The Department did so after consulting with the appropriate senior member of

Department career staff—Peter Winn, Director of the Office of Privacy and Civil Liberties and

Acting Chief Privacy and Civil Liberties Officer—who reviewed the text messages to determine

whether disclosing them in redacted form to the media would be permissible under the Privacy

Act. See Declaration of Peter Winn ¶¶ 3-4 (“Winn Decl.”) (Exhibit 3).

       27.     As described in his accompanying declaration, Mr. Winn considered that the

routine use in an OIG Systems of Records Notice, or SORN, permits compatible disclosures “[t]o

the news media and the public, including disclosures pursuant to 28 C.F.R. § 50.2, unless it is

determined that release of the specific information in the context of a particular case would

constitute an unwarranted invasion of personal privacy.” Id. ¶ 10 (quoting 82 Fed. Reg. at 36,726).

       28.     Based on his review of the text messages provided to him, and assuming the text

messages were contained in an OIG system of records, Mr. Winn concluded that the public interest

outweighed the privacy interest of Plaintiff and the Government Attorney and the relevant routine

use would permit disclosure. See id. ¶¶ 11-18




                                                6
        Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 7 of 10



       29.     Mr. Winn concluded that the Department’s disclosure of the text messages would

not violate the Privacy Act, and Mr. Winn so advised senior leadership within the Department. Id.

¶¶ 11-18.

       30.     The Department’s senior leadership then made the decision to release the records.

See Boyd Decl. ¶ 13.

       31.     On June 15, 2018, OPR staff proposed dismissing Plaintiff from the FBI based on

its finding that he: (1) engaged in unprofessional conduct by making inappropriate political

comments in text messages on his FBI-issued cell phone, in violation of FBI Offense Code 5.21;

(2) utilized a personal email account to conduct official FBI business, in violation of FBI Offense

Code 5.18; and (3) failed to diligently pursue a credible lead when new information was brought

forth regarding the Clinton private server investigation, in violation of FBI Offense Code 1.7. See

generally Proposal Letter.

       32.     With the assistance of his attorneys, Plaintiff provided a written response to OPR’s

recommendation and participated in an oral hearing at which he defended his conduct. See Letter

of Candice M. Will, Assistant Director, OPR, Aug. 8, 2018 at 18 (“Will Letter”) (Exhibit 4).

       33.     In July 2018, Plaintiff and his attorney also signed a “Last Chance” Adjudication

Agreement, in which Plaintiff requested, in lieu of dismissal, that OPR reduce the proposed penalty

of dismissal “to a 60-day suspension, in which Offense Codes 5.21 and 5.18 are substantiated,

Offense Code 5.2 (Dereliction of Supervisory Responsibility) be substituted for Offense Code 1.7,

and he be demoted to a non-supervisory position.” “Last Chance” Adjudication Agreement for

Peter P. Strzok II (July 2018) (Exhibit 5).




                                                7
          Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 8 of 10



          34.   In exchange for a reduced punishment, Plaintiff proposed that he would, among

other things, complete a suspension of 60 days and be subject to removal from the rolls of the FBI

if he were to engage in any other serious misconduct. Id.

          35.   In a letter dated August 8, 2018, the career Assistant Director (“AD”) for OPR,

Candice M. Will, analyzed the OPR’s staff’s recommendation, together with Plaintiff’s written

and oral responses and Plaintiff’s “Last Chance” Adjudication Agreement. See generally Will

Letter.

          36.   As described in her letter, AD Will reviewed the available information and analyzed

Plaintiff’s conduct according to the twelve factors articulated in the Merit Systems Protection

Board’s decision in Douglas v. Veterans Administration, 5 M.S.P.R. 280 (1981). Id.

          37.   AD Will determined, based on her weighing of those factors, to suspend Plaintiff

from duty without pay for 60 days and to demote him to a non-supervisory position. Id. at 23.

          38.   Before the FBI took any official employment action with respect to Plaintiff’s

misconduct, and before the FBI informed Plaintiff of AD Will’s decision, the FBI’s Deputy

Director (“DD”), David Bowdich, reviewed relevant evidence and the Douglas factors. See

generally Letter of David Bowdich, FBI Deputy Director, Aug. 9, 2018 (“Bowdich Letter”)

(Exhibit 6).

          39.   On August 9, 2018, DD Bowditch exercised his delegated authority, consistent with

FBI policy, to modify disciplinary actions as necessary to advance the best interests of the FBI.

See Bowdich Letter at 1; see also FBI Policy Directive 0915D, Disciplinary Appeals Process § 4.3

(Exhibit 7).

          40.   Pursuant to that authority, DD Bowdich reconsidered AD Will’s decision and

concluded that dismissal was appropriate based on all of the facts. See Bowdich Letter at 1.



                                                 8
        Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 9 of 10



       41.     DD Bowdich concurred with AD Will that the three offenses were substantiated;

however, as he explained in his letter, DD Bowdich disagreed with AD Will’s evaluation of the

relevant Douglas factors in deciding the appropriate penalty. Id.

       42.     In his letter, DD Bowdich explained that he had reviewed relevant evidence

pertaining to Plaintiff’s case, including text messages between Plaintiff and the Government

Attorney, Plaintiff’s role as one of the most senior counterintelligence agents in the FBI, and

Plaintiff’s many years of service. Id.

       43.     DD Bowdich concluded that—notwithstanding Plaintiff’s 21 years of service—

“serious aggravation is warranted for your [FBI Offense Code] 5.21 offense given the severe, long-

term damage your conduct has done to the reputation of the FBI.” Id.

       44.     DD Bowdich explained that, as “a Deputy Assistant Director in the

Counterintelligence Division, you were expected to be a leader who was beyond reproach and to

set an example for not only your direct subordinates, but others throughout the organization who

watched and observed your behavior and actions.” Id.

       45.     DD Bowdich also noted that it was “difficult to fathom the repeated, sustained

errors of judgment you made while serving as the lead agent on two of the most high-profile

investigations in the country,” and that Plaintiff’s “sustained pattern of bad judgment in the use of

an FBI device called into question the decisions made during both the Clinton E-Mail investigation

and the initial stages of the Russian collusion investigation.” Id.

       46.     In short, Plaintiff’s “repeated selfishness has called into question the credibility of

the entire FBI.” Id. DD Bowdich indicated that his decision to dismiss Plaintiff was final and not

subject to further administrative review. Id.




                                                  9
       Case 1:19-cv-02367-ABJ Document 30-2 Filed 11/18/19 Page 10 of 10



       47.        The FBI updated Plaintiff’s personnel file with an official Standard Form (“SF”)

52, Request for Personnel Action, which terminated Plaintiff from his FBI position effective

August 10, 2018. See Pl.’s SF 52 (Exhibit 8).

       48.        The following day, on August 11, 2018, the FBI issued a SF 50, Notice of Personnel

Action to Plaintiff, officially alerting him of his termination. See SF 50 (Exhibit 9).

       49.        On September 5, 2018, Plaintiff filed an appeal of the FBI’s dismissal decision with

the Merit Systems Protection Board (“MSPB”), which was dismissed for lack of jurisdiction by an

Administrative Judge (“AJ”) on November 15, 2018. See MSPB Initial Decision (Exhibit 10).

       50.        The AJ concluded that, as a member of the FBI SES, Plaintiff did not occupy a

position that gave him appeal rights to the MSPB under the Civil Service Reform Act (“CSRA”),

Pub. L. No. 95-454, 92 Stat. 1111, as amended, codified throughout Title 5 of the United States

Code. Id. at 9.

Dated: November 18, 2019                                Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        MARCIA BERMAN
                                                        Assistant Branch Director

                                                        CHRISTOPHER R. HALL
                                                        Assistant Branch Director

                                                        /s/ Bradley P. Humphreys
                                                        BRADLEY P. HUMPHREYS
                                                        Trial Attorney
                                                        U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street, NW
                                                        Washington, D.C. 20001
                                                        Phone: (202) 305-0878
                                                        Bradley.Humphreys@usdoj.gov
                                                        Counsel for Defendants

                                                   10
